Exhibit 99.21: RNS Number : 9517O Unilever PLC 24 August 2017 Notification and public disclosure of transactions by persons discharging managerial responsibilities and persons closely associated with them 1 Details of the person discharging managerial responsibilities / person closely associated a) Name K Weed 2 Reason for the notification a) Position/status Chief Marketing & Communications Officer (a member of the Unilever Leadership Executive) b) Initial notification /Amendment Initial Notification 3 Details of the issuer, emission allowance market participant, auction platform, auctioneer or auction monitor a) Name Unilever PLC b) LEI 549300MKFYEKVRWML317 4 Details of the transaction(s): section to be repeated for (i) each type of instrument; (ii) each type of transaction; (iii) each date; and (iv) each place where transactions have been conducted a) Description of the financial instrument, type of instrument Identification code Unilever PLC ordinary 3 1/9 pence shares GB00B10RZP78 b) Nature of the transaction Sale of shares c) Currency GBP - British Pound d) Price(s) and volume(s) Price(s) Volume(s) £45.275 720 e) Aggregated information - Volume - Total £32,598.00 f) Date of the transaction 2017-08-24 g) Place of the transaction London Stock Exchange - XLON Notification and public disclosure of transactions by persons discharging managerial responsibilities and persons closely associated with them 1 Details of the person discharging managerial responsibilities / person closely associated a) Name Catherine Weed 2 Reason for the notification a) Position/status Closely Associated Person to Keith Weed, Chief Marketing & Communications Officer (PDMR - a member of the Unilever Leadership Executive) b) Initial notification /Amendment Initial Notification 3 Details of the issuer, emission allowance market participant, auction platform, auctioneer or auction monitor a) Name Unilever PLC b) LEI 549300MKFYEKVRWML317 4 Details of the transaction(s): section to be repeated for (i) each type of instrument; (ii) each type of transaction; (iii) each date; and (iv) each place where transactions have been conducted a) Description of the financial instrument, type of instrument Identification code Unilever PLC ordinary 3 1/9 pence shares GB00B10RZP78 b) Nature of the transaction Sale of shares c) Currency GBP - British Pound d) Price(s) and volume(s) Price(s) Volume(s) £45.28892920,647 e) Aggregated information - Volume - Total £935,080.52 f) Date of the transaction 2017-08-24 g) Place of the transaction London Stock Exchange - XLON This information is provided by RNS The company news service from the London Stock Exchange END
